Citation Nr: 1749642	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to September 2002.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge in an October 2016 Travel Board hearing.  A transcript of that hearing has been associated with the file.  


FINDING OF FACT

The Veteran's current obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

During a private sleep study in June 2011, the Veteran was diagnosed to have severe, predominantly supine, obstructive sleep apnea- hypopnea syndrome.  His service treatment records do not indicate any complaints of, or treatment for, symptoms related to OSA, although the Veteran testified that he experienced loud snoring, dry mouth and fatigue in service, with the onset of these symptoms in 1986 or 1987.  

In March 2013, a private medical examiner opined that the Veteran's remarkable weight gain in service contributed to his OSA.  (In this regard service treatment records show that in September 1980, the Veteran's weight was 145 pounds.  A January 1981 service treatment records notes his weight as 155 pounds and a March 1999 service treatment record notes his weight as 175 pounds.)    

In February 2017, another private examiner opined that, "It is my expert opinion that it is much more likely than not that this Veteran's sleep apnea had its onset during the time that he was on active duty."  The examiner stated that the specific characteristics of the Veteran's OSA as documented in the June 2011 sleep study and the specific aspects of the Veteran's medical and sleep history provide the necessary data to determine how long he has had OSA and when it had its onset.  She opined that his OSA had its onset 20 to 25 years ago.  Her rationale was based on the Veteran's subjective reports, the additional medical disorders the Veteran suffers from and the severity of the Veteran's OSA and when it was diagnosed.  

During the private examination, the Veteran reported that he had no sleep complaints and did not snore prior to entering the military.  He reported that while in service others told him that he had begun to snore disruptively and he was told that he had stopped breathing in his sleep.  

The examiner noted that if the Veteran served with the current standards in place and given his exhibited symptoms, he would have been referred for a sleep study while in service.  Also, she stated that the time that elapsed between discharge from service and the 2011 sleep study is not enough time to develop the severe sleep apnea the Veteran has, in that it takes longer than 9 years to develop such a severe case of OSA.  

Despite the service treatment records being silent for treatment of any symptoms related to OSA and the Veteran first being diagnosed with OSA over 8 years after separation, there is little reason to question the accuracy of the Veteran's post service report of in-service symptoms, which appear to be a reasonable, plausible account of his relevant service experience.  Given that, and there otherwise appearing to be no material dispute that the Veteran's current OSA is a continuation of the symptoms deemed to have first manifested during service, it may be reasonably concluded obstructive sleep apnea was incurred in service.  


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


